In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (O’Donoghue, J.), dated June 29, 2004, which, upon a fact-finding order of the same court dated May 4, 2004, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated May 4, 2004.
*666Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 12 months is dismissed as academic, without costs or disbursements, as the period of placement has expired (see Matter of Shanita V, 7 AD3d 804 [2004]); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses. Its determination should be accorded great weight on appeal, and should not be disturbed unless clearly unsupported by the record (see Matter of Nicholas M., 11 AD3d 545 [2004]; Matter of Benjamin J., 10 AD3d 608 [2004]). Upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight of the evidence (cf CPL 470.15 [5]). Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.